UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota (Address of principal executive offices) (Zip code) James M. Odland, Secretary 625 Fourth Avenue South Minneapolis, Minnesota (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7215 Date of fiscal year end: October 31 Date of reporting period: April 30, 2006 Item 1. Report to Stockholders S EMIANNUAL R EPORT A PRIL T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST William D. Stouten, Portfolio Manager The Trust seeks to maximize current income to the extent consistent with the preservation of capital and liquidity, and maintain a stable $1.00 per share net asset value by investing in dollar-denominated securities with a remaining maturity of one year or less. During the six-month period ended April 30, 2006, the Federal Open Market Committee (FOMC) continued its tightening pattern by raising the fed funds rate at each FOMC meeting. The Trusts weighted-average maturity was kept shorter than the peer group during the period to produce a yield that matched or exceeded the federal funds target rate throughout the period. We remain cognizant of the need to achieve a flexible yield, and will continue to manage the Trust with the liquidity necessary to thrive under both expected and unexpected interest rate changes in the federal funds target rate. T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST F UND AS OF A PRIL 2006* 7-Day Yield 4.83% 7-Day Effective Yield 4.94% Average Annual Total Returns** Since Inception, For the Period Ended April 30, 2006 1-Year 9/16/2004 Total Return 3.95% 3.33% * Seven-day yields of the Thrivent Financial Securities Lending Trust refer to the income generated by an investment in the Trust over a specified seven-day period. Effective yields reflect the reinvestment of income. Yields are subject to daily fluctuation and should not be considered an indication of future results. ** Past performance is not an indication of future results. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 1 Shareholder Expense Example (Unaudited) As a shareholder of the Trust, you incur ongoing cost, including management fees and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from November 1, 2005 through April 30, 2006. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical example that appears in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Account Paid During Annualized Value Value Period* Expense 11/1/2005 4/30/2006 11/1/2005 - 4/30/2006 Ratio Thrivent Financial Securities Lending Trust Actual $ 1,000 $ 1,022 $ 0.25 0.05% Hypothetical** $ 1,000 $ 1,024 $ 0.25 0.05% * Expenses are equal to the Trust's annualized expense ratio, multiplied by the average account value over the period, multiplied by 179/365 to reflect the one-half year period. ** Assuming 5% total return before expenses 2 SCHEDULE OF INVESTMENTS AS OF APRIL 30, 2006 (UNAUDITED) Thrivent Financial Securities Lending Trust (a) Principal Interest Maturity Amount Certificates of Deposit  (2.2%) Rate (b) Date Value $14,400,000 BNP Paribas Chicago 4.790% 12/27/2006 $14,400,000 25,000,000 Depfa Bank plc NY 4.650 5/2/2006 25,000,000 10,000,000 Depfa Bank plc NY 4.970 6/19/2006 10,000,000 5,640,000 Depfa Bank plc NY 4.515 10/17/2006 5,640,000 17,310,000 Dexia Bank NY 4.525 11/17/2006 17,286,028 14,730,000 Royal Bank of Canada NY 4.750 12/4/2006 14,730,000 Total Certificates of Deposit Principal Interest Maturity Amount Commercial Paper  (67.0%) Rate (b) Date Value Asset-Backed Commercial Paper  (2.3%) $45,000,000 GOVCO, Inc. 4.820% 5/1/2006 $45,000,000 27,000,000 GOVCO, Inc. 4.675 5/18/2006 26,940,394 15,000,000 GOVCO, Inc. 4.720 5/25/2006 14,952,800 5,000,000 GOVCO, Inc. 4.810 6/12/2006 4,971,942 Total Asset-Backed Commercial Paper Banking-Domestic  (6.0%) 30,000,000 Credit Suisse First Boston NY 4.860 5/19/2006 29,927,100 20,000,000 Credit Suisse First Boston NY 4.880 5/22/2006 19,943,067 25,000,000 Louis Dreyfus Corporation 4.790 5/11/2006 24,966,736 25,000,000 Louis Dreyfus Corporation 4.905 5/24/2006 24,921,656 10,000,000 Louis Dreyfus Corporation 4.940 5/31/2006 9,958,833 17,500,000 Louis Dreyfus Corporation 4.980 6/27/2006 17,362,012 50,000,000 Rabobank USA Finance Corporation 4.840 5/1/2006 50,000,000 2,400,000 Rabobank USA Finance Corporation 4.800 5/15/2006 2,395,520 4,863,000 Societe Generale NA 4.820 5/5/2006 4,860,396 27,500,000 Stadshypotek Delaware, Inc. 4.820 5/16/2006 27,445,187 4,375,000 Steamboat Funding Corporation 4.880 5/10/2006 4,369,750 25,000,000 UBS Finance Corporation, LLC 4.775 5/10/2006 24,970,156 Total Banking-Domestic Banking-Foreign  (0.4%) 3,500,000 Bank of Ireland 4.800 5/8/2006 3,496,733 2,450,000 Bank of Ireland 4.820 6/9/2006 2,437,207 3 SCHEDULE OF INVESTMENTS - CONTINUED AS OF APRIL 30, 2006 (UNAUDITED) Principal Interest Maturity Amount Commercial Paper  (67.0%) Rate (b) Date Value $7,600,000 HBOS Treasury Services plc 4.820% 6/13/2006 $7,556,245 1,200,000 HBOS Treasury Services plc 4.900 6/14/2006 1,192,813 2,525,000 HBOS Treasury Services plc 4.930 6/15/2006 2,509,534 Total Banking-Foreign Brokerage  (3.3%) 30,000,000 Citigroup Funding, Inc. 4.810 5/1/2006 30,000,000 25,000,000 Citigroup Funding, Inc. 4.760 5/4/2006 24,990,083 30,000,000 Citigroup Funding, Inc. 4.760 5/8/2006 29,972,233 18,765,000 Merrill Lynch & Company, Inc. 4.780 5/8/2006 18,747,559 30,000,000 Morgan Stanley Dean Witter & Company 4.830 5/5/2006 29,983,900 Total Brokerage Capital Goods  (0.2%) 7,000,000 General Electric Capital Corporation 4.750 5/9/2006 6,992,611 Total Capital Goods Consumer Cyclical  (5.7%) 5,483,000 Golden Funding, Corporation 4.770 5/1/2006 5,483,000 25,214,000 Golden Funding, Corporation 4.820 5/12/2006 25,176,865 22,439,000 Golden Funding, Corporation 4.840 5/15/2006 22,396,765 15,237,000 Golden Funding, Corporation 4.780 5/16/2006 15,206,653 11,532,000 Golden Funding, Corporation 4.850 5/17/2006 11,507,142 30,000,000 Toyota Financial Services de Puerto Rico, Inc. 4.750 5/9/2006 29,968,333 30,000,000 Toyota Financial Services de Puerto Rico, Inc. 4.750 5/10/2006 29,964,375 30,000,000 Toyota Financial Services de Puerto Rico, Inc. 4.760 5/11/2006 29,960,333 5,000,000 Toyota Financial Services de Puerto Rico, Inc. 5.110 3/30/2007 5,000,000 55,000,000 Toyota Motor Credit Corporation 4.835 5/19/2006 54,867,042 Total Consumer Cyclical Consumer Non-Cyclical  (1.4%) 17,165,000 Cargill Global Funding plc 4.800 5/1/2006 17,165,000 22,000,000 Cargill Global Funding plc 4.850 5/2/2006 21,997,036 17,600,000 McCormick & Company 4.800 5/1/2006 17,600,000 Total Consumer Non-Cyclical Education  (3.0%) 14,866,000 Duke University 4.610 5/1/2006 14,866,000 25,000,000 Duke University 4.781 5/4/2006 24,990,041 25,000,000 Northwestern University 4.780 5/5/2006 24,986,722 54,950,000 Yale University 4.780 5/1/2006 54,950,000 Total Education 4 SCHEDULE OF INVESTMENTS - CONTINUED AS OF APRIL 30, 2006 (UNAUDITED) Principal Interest Maturity Amount Commercial Paper  (67.0%) Rate (b) Date Value Energy  (1.3%) $50,000,000 Total Capital SA 4.830% 5/1/2006 $50,000,000 2,000,000 Total Capital SA 4.950 5/24/2006 1,993,675 Total Energy Finance  (39.0%) 15,000,000 Amsterdam Funding Corporation 4.860 5/15/2006 14,971,650 4,500,000 Amsterdam Funding Corporation 4.830 5/24/2006 4,486,114 18,750,000 Amsterdam Funding Corporation 4.900 6/12/2006 18,642,812 30,000,000 Barton Capital Corporation 4.760 5/3/2006 29,992,067 25,000,000 Barton Capital Corporation 4.760 5/9/2006 24,973,556 25,355,000 Barton Capital Corporation 4.750 5/15/2006 25,308,164 20,000,000 Barton Capital Corporation 4.810 5/18/2006 19,954,572 25,000,000 Barton Capital Corporation 4.880 5/22/2006 24,928,833 25,000,000 Bryant Park Funding, LLC 4.800 5/11/2006 24,966,667 7,000,000 Bryant Park Funding, LLC 4.840 5/16/2006 6,985,883 24,606,000 Bryant Park Funding, LLC 4.840 6/15/2006 24,457,134 5,269,000 Bryant Park Funding, LLC 4.860 6/23/2006 5,231,300 16,224,000 Chariot Funding, LLC 4.750 5/3/2006 16,219,719 20,000,000 Chariot Funding, LLC 4.770 5/12/2006 19,970,850 9,341,000 Chariot Funding, LLC 4.840 5/15/2006 9,323,418 14,243,000 Chariot Funding, LLC 4.850 5/16/2006 14,214,217 17,398,000 Chariot Funding, LLC 4.900 5/17/2006 17,360,311 20,000,000 Chariot Funding, LLC 4.880 5/18/2006 19,953,911 14,000,000 Cintas Corporation 4.770 5/8/2006 13,987,015 14,000,000 Cintas Corporation 4.780 5/9/2006 13,985,129 25,000,000 Cintas Corporation 4.810 5/12/2006 24,963,257 6,000,000 Corporate Asset Finance Company, Inc. 4.930 6/13/2006 5,964,668 5,000,000 Corporate Receivables Corporation Funding, LLC 4.880 5/26/2006 4,983,160 25,000,000 Corporate Receivables Corporation Funding, LLC 4.885 5/31/2006 24,898,229 25,000,000 Corporate Receivables Corporation Funding, LLC 4.940 6/14/2006 24,849,056 25,000,000 Edison Asset Securitization, LLC 4.770 5/9/2006 24,973,500 3,780,000 Edison Asset Securitization, LLC 4.920 6/26/2006 3,751,070 13,731,000 Falcon Asset Securitization Corporation 4.820 5/12/2006 13,710,777 11,132,000 Falcon Asset Securitization Corporation 4.850 5/17/2006 11,108,004 30,000,000 Falcon Asset Securitization Corporation 4.900 5/22/2006 29,914,250 30,000,000 Falcon Asset Securitization Corporation 4.900 5/23/2006 29,910,167 30,000,000 Falcon Asset Securitization Corporation 4.960 5/31/2006 29,876,000 10,500,000 Fountain Square Commercial Funding Corporation 4.750 5/15/2006 10,480,604 5 SCHEDULE OF INVESTMENTS - CONTINUED AS OF APRIL 30, 2006 (UNAUDITED) Principal Interest Maturity Amount Commercial Paper  (67.0%) Rate (b) Date Value $23,000,000 Fountain Square Commercial Funding Corporation 4.840% 6/16/2006 $22,857,758 10,000,000 Fountain Square Commercial Funding Corporation 5.000 7/5/2006 9,909,722 25,000,000 Galaxy Funding, Inc. 4.805 5/17/2006 24,946,611 20,000,000 Galaxy Funding, Inc. 4.805 5/18/2006 19,954,619 10,774,000 General Electric Capital Corporation 4.630 10/24/2006 10,530,125 25,000,000 Grampian Funding, LLC 4.780 5/2/2006 24,996,680 25,000,000 Grampian Funding, LLC 4.770 5/5/2006 24,986,750 30,000,000 Jupiter Securitization Corporation 4.850 5/17/2006 29,935,333 19,295,000 Jupiter Securitization Corporation 4.700 5/22/2006 19,242,100 25,000,000 Jupiter Securitization Corporation 4.930 5/26/2006 24,914,410 16,242,000 Jupiter Securitization Corporation 4.960 5/31/2006 16,174,866 7,837,000 Kitty Hawk Funding Corporation 4.850 5/15/2006 7,822,219 35,000,000 Kitty Hawk Funding Corporation 4.850 5/16/2006 34,929,312 23,000,000 Kitty Hawk Funding Corporation 4.900 5/17/2006 22,949,911 20,000,000 Kitty Hawk Funding Corporation 4.780 5/18/2006 19,954,856 10,000,000 Kitty Hawk Funding Corporation 4.910 5/24/2006 9,968,631 5,400,000 Kitty Hawk Funding Corporation 4.955 5/26/2006 5,381,512 25,000,000 Nieuw Amsterdam Receivables Corporation 4.780 5/4/2006 24,990,042 16,316,000 Nieuw Amsterdam Receivables Corporation 4.780 5/5/2006 16,307,334 25,999,000 Nieuw Amsterdam Receivables Corporation 4.820 6/15/2006 25,842,356 13,546,000 Nieuw Amsterdam Receivables Corporation 4.650 7/31/2006 13,386,778 21,500,000 Old Line Funding Corporation 4.805 5/16/2006 21,456,955 2,902,000 Old Line Funding Corporation 4.950 6/5/2006 2,888,034 25,000,000 Old Line Funding Corporation 4.930 6/15/2006 24,845,937 8,061,000 Old Line Funding, LLC 4.740 5/1/2006 8,061,000 23,113,000 Old Line Funding, LLC 4.740 5/10/2006 23,085,611 28,000,000 Old Line Funding, LLC 4.825 5/22/2006 27,921,192 4,231,000 Park Avenue Receivables Corporation 4.800 5/1/2006 4,231,000 25,000,000 Park Avenue Receivables Corporation 4.770 5/2/2006 24,996,688 2,250,000 Park Avenue Receivables Corporation 4.850 5/12/2006 2,246,969 5,450,000 Park Avenue Receivables Corporation 4.850 5/17/2006 5,438,252 30,000,000 Park Avenue Receivables Corporation 4.900 5/22/2006 29,914,250 11,175,000 Ranger Funding Company 4.840 5/15/2006 11,153,966 3,495,000 Sheffield Receivables Corporation 4.850 5/1/2006 3,495,000 24,395,000 Sheffield Receivables Corporation 4.920 5/12/2006 24,358,326 30,000,000 Sheffield Receivables Corporation 4.935 5/25/2006 29,901,300 25,000,000 Sheffield Receivables Corporation 4.960 5/26/2006 24,913,889 30,000,000 Solitaire Funding, LLC 4.780 5/10/2006 29,964,150 10,000,000 Solitaire Funding, LLC 4.660 5/12/2006 9,985,761 30,000,000 Solitaire Funding, LLC 4.890 5/23/2006 29,912,092 7,948,000 Thames Asset Global Securitization, Inc. 4.780 5/8/2006 7,940,613 10,000,000 Thames Asset Global Securitization, Inc. 4.850 5/15/2006 9,981,139 27,000,000 Thames Asset Global Securitization, Inc. 4.900 5/30/2006 26,893,425 12,700,000 Thames Asset Global Securitization, Inc. 4.800 6/7/2006 12,637,450 6 SCHEDULE OF INVESTMENTS - CONTINUED AS OF APRIL 30, 2006 (UNAUDITED) Principal Interest Maturity Amount Commercial Paper  (67.0%) Rate (b) Date Value $7,045,000 Three Pillars, Inc. 4.910% 5/17/2006 $7,029,626 30,000,000 Three Pillars, Inc. 4.930 5/24/2006 29,905,508 25,000,000 Thunder Bay Funding, LLC 4.750 5/10/2006 24,970,312 15,280,000 Thunder Bay Funding, LLC 4.750 5/11/2006 15,259,839 14,500,000 Thunder Bay Funding, LLC 4.800 5/15/2006 14,472,933 25,262,000 Thunder Bay Funding, LLC 4.820 6/14/2006 25,113,179 6,083,000 Triple A-1 Funding Corporation 4.900 5/17/2006 6,069,753 10,000,000 Tulip Funding Corporation 4.790 5/2/2006 9,998,670 30,000,000 Tulip Funding Corporation 4.960 5/31/2006 29,876,000 10,789,000 Yorktown Capital, LLC 4.960 5/23/2006 10,756,297 Total Finance Insurance  (3.0%) 25,000,000 Aquinas Funding, LLC 4.890 5/23/2006 24,925,292 1,500,000 Curzon Funding, LLC 4.920 6/13/2006 1,491,292 5,000,000 Curzon Funding, LLC 4.915 6/29/2006 4,959,724 25,000,000 Swiss Reinsurance Company 4.840 5/5/2006 24,986,556 25,000,000 Swiss Reinsurance Company 4.645 5/10/2006 24,970,969 25,000,000 Swiss Reinsurance Company 4.900 5/24/2006 24,921,736 13,970,000 Swiss Reinsurance Company 4.635 10/20/2006 13,660,634 Total Insurance U.S. Municipal  (1.4%) 10,656,000 Alaska Housing Finance Corporation 4.781 5/3/2006 10,653,170 15,000,000 Alaska Housing Finance Corporation 4.790 5/9/2006 14,984,033 30,524,000 Alaska Housing Finance Corporation 4.800 5/11/2006 30,483,298 Total U.S. Municipal Total Commercial Paper Shares or Principal Interest Maturity Amount Other  (6.8%) Rate (b) Date Value Time Deposits  (5.0%) $100,000,000 Svenska Handlesbanke, Inc. 4.875% 5/1/2006 $100,000,000 100,000,000 Societe Generale 4.850 5/1/2006 100,000,000 Time Deposits Mutual Funds  (1.8%) 61,085,000 Barclays Prime Money Market Fund 4.790 N/A 61,085,000 12,065,000 Morgan Stanley Institutional Liquidity Fund 4.760 N/A 12,065,000 7 SCHEDULE OF INVESTMENTS - CONTINUED AS OF APRIL 30, 2006 (UNAUDITED) Shares or Principal Interest Maturity Amount Other  (6.8%) Rate (b) Date Value 1,078,663 Reserve Primary Fund 4.740% N/A $1,078,663 Total Mutual Funds Total Other Principal Interest Maturity Amount Public Corporate  (1.0%) Rate (b) Date Value Banking-Domestic  (0.8%) $22,890,000 Citigroup, Inc. 5.750% 5/10/2006 $22,896,701 5,000,000 Citigroup, Inc. 5.500 8/9/2006 5,010,121 3,735,000 MBNA Corporation 6.250 1/17/2007 3,773,203 Total Banking-Domestic Brokerage  (0.1%) 5,175,000 Goldman Sachs Group, Inc. 7.200 11/1/2006 5,234,084 Total Brokerage Finance  (0.1%) 5,580,000 Household Finance Corporation 7.200 7/15/2006 5,611,457 Total Finance Total Public Corporate Principal Interest Maturity Amount U.S. Government  (0.3%) Rate (b) Date Value $5,370,000 Federal Home Loan Mortgage Corporation 4.875% 2/26/2007 $5,370,000 5,800,000 Federal National Mortgage Association 4.050 8/14/2006 5,800,000 Total U.S. Government Principal Interest Maturity Amount Variable Rate Notes  (22.9%) (c) Rate (b) Date Value Banking-Domestic  (9.6%) $20,000,000 Bank of America Corporation 4.800% 5/8/2006 $20,000,000 30,000,000 Bank of America Corporation 4.810 5/10/2006 30,000,000 30,000,000 Bank of America Corporation 4.810 6/7/2006 30,000,000 25,000,000 Bank of New York Company, Inc. 4.839 5/10/2006 24,999,968 17,000,000 Barclays Bank plc NY 4.763 5/30/2006 16,996,600 8 SCHEDULE OF INVESTMENTS - CONTINUED AS OF APRIL 30, 2006 (UNAUDITED) Principal Interest Maturity Amount Variable Rate Notes  (22.9%) (c) Rate (b) Date Value $10,000,000 Dexia Credit Local NY 4.770% 5/5/2006 $9,998,472 30,000,000 Dexia Credit Local NY 4.766 6/5/2006 29,998,030 50,000,000 Fifth Third Bancorp 4.930 5/23/2006 50,000,000 37,920,000 HSBC USA, Inc. 4.890 5/15/2006 37,920,000 34,000,000 Royal Bank of Canada NY 4.796 6/1/2006 34,000,000 25,000,000 Royal Bank of Scotland NY 4.750 5/5/2006 24,998,235 25,000,000 Royal Bank of Scotland NY 4.885 5/22/2006 24,997,681 18,670,000 US Bank NA 4.754 5/30/2006 18,668,470 34,000,000 Wells Fargo & Company 4.980 6/12/2006 34,005,368 Total Banking-Domestic Banking-Foreign  (3.2%) 21,960,000 Bank of Ireland 4.893 5/20/2006 21,960,000 25,000,000 BNP Paribas SA 4.940 5/26/2006 25,000,000 37,500,000 HBOS Treasury Services plc 4.960 6/30/2006 37,498,744 20,000,000 Royal Bank of Scotland plc 4.919 5/22/2006 20,000,000 25,000,000 Societe Generale 4.796 6/2/2006 25,000,000 Total Banking-Foreign Brokerage  (3.2%) 25,000,000 Goldman Sachs Group, Inc. 4.929 5/25/2006 25,000,000 25,000,000 Goldman Sachs Group, Inc. 4.869 6/1/2006 25,004,343 20,000,000 Merrill Lynch & Company, Inc. 4.880 5/5/2006 20,000,204 15,000,000 Merrill Lynch & Company, Inc. 5.052 5/11/2006 15,026,359 20,000,000 Merrill Lynch & Company, Inc. 4.860 5/25/2006 20,001,235 25,000,000 Morgan Stanley 4.870 5/1/2006 25,000,000 Total Brokerage Consumer Cyclical  (1.7%) 25,000,000 American Honda Finance Corporation 4.850 6/13/2006 25,000,000 18,000,000 American Honda Finance Corporation 4.983 7/10/2006 17,999,641 25,000,000 Toyota Motor Credit Corporation 4.769 5/10/2006 24,999,842 Total Consumer Cyclical Finance  (2.4%) 25,000,000 Citigroup Global Markets Holdings, Inc. 5.235 7/25/2006 25,009,544 4,000,000 General Electric Capital Corporation 4.960 5/1/2006 4,000,907 40,000,000 General Electric Capital Corporation 4.949 5/9/2006 40,050,682 25,000,000 Union Hamilton Special Funding, LLC 4.930 6/21/2006 25,000,000 Total Finance 9 S CHEDULE OF I NVESTMENTS - CONTINUED A
